Per Curiam,
Edward M. Haedrick petitioned the court to vacate a judgment in personam regularly obtained against F. V. Haedrick, set aside the verdict, grant a new trial, and permit him to in*509tervene as a party defendant. This was a novel application. It seems sufficient to say that the appellant was not a party to this record, and had no standing in law or in equity to question the validity of the judgment. If, as he contends, the property standing in the name of the defendant in the judgment in reality belongs to him, his remedy for the seizure of it in satisfaction of the judgment is not in this form. Therefore the court committed no error in discharging his rule.
Order affirmed and appeal dismissed at the costs of the appellant.